           Case 1:19-cv-02514-KBJ Document 6 Filed 08/20/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 BRIAN J. KAREM,

                Plaintiff,

      v.
                                                              Case No. 1:19-cv-02514
 DONALD J. TRUMP, in his official capacity as
 President of the United States and in his individual
 capacity; and STEPHANIE GRISHAM, in her
 official capacity as White House Press Secretary and
 in her individual capacity,

                Defendants.


                                    Appearance of Counsel

       To: The clerk of court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for Plaintiff Brian J. Karem.


Dated: August 20, 2019
       Washington, D.C.



                                             Respectfully submitted,


                                             _/s/Thomas H. Dupree, Jr.

                                             Thomas H. Dupree, Jr., (D.C. Bar No. 467195)
                                             GIBSON, DUNN & CRUTCHER LLP
                                             1050 Connecticut Avenue N.W.
                                             Los Angeles, California 90071
                                             Tel: (213) 229-7804
                                             tdupree@gibsondunn.com

                                             Counsel for Plaintiff Brian J. Karem
